In a proceeding under article 78 of the Civil Practice Act, it appears that appellant’s protest to the State Rent Administrator was denied. The Administrator held that in determining valuation of appellant’s property, which is situated in the town of Hempstead, Nassau County, for the purpose of fixing a 6% net return, under the State Residential Rent Law (L. 1946, eh. 274, as amd.), the current assessed valuation established by the County of Nassau is to be used. Petitioner appeals from the order denying the petition to review the Administrator’s determination and dismissing the proceeding. Order unanimously affirmed, without costs. No opinion. Present — Nolan, P. J., Adel, Wenzel, MacCrate and Murphy, JJ. [See post, p. 1058.]